DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102a1 as being anticipated by CN 108828831 .
 CN 108828831 discloses a backlight module (2 & 3, see figure 1), comprising: a backlight structure 3; a polarizer 30 (quantum dot polarizer 2 includes polarizing layer 30, figures 1-2) disposed opposite the backlight structure (figure 1); and an optical film (20, 40) disposed on a surface of one side of the polarizer near the backlight structure (figure 2).
	Regarding claim 2, the backlight module as claimed in claim 1, wherein the optical film is a short-pass filter (pages 3-4 of the spec.).
Regarding claim 7, the backlight module as claimed in claim 1, wherein the polarizer includes red quantum dots and green quantum dots (pages 3-7 of the spec.).

Regarding claim 9, the display device (figure 1) as claimed in claim 8, further comprising a display panel 1.
Regarding claim 10, the display device as claimed in claim 9, wherein the backlight module includes the backlight structure 3, a short-pass filter 20, and the polarizer 30; and the display panel 1 is disposed on a surface of one side of the polarizer away from the short-pass filter (figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108828831.  CN 108828831 discloses the claimed invention except for the teaching that that the transmission wavelength band of the short-pass filter ranges from 0 to 500 nanometers; and/or  the reflection wavelength band of the short-pass filter ranges from 500 nm to 1000 nanometers.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to make the short-pass filter  of CN 108828831 the transmission wavelength band of .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108828831 in view of CN 110275238.  CN 108828831 discloses the claimed invention except for the teaching that that the backlight module further includes: a reflective sheet; a light source layer disposed on a surface of one side of the reflective sheet; a first diffusion sheet disposed on a surface of one side of the light source layer away from the reflective sheet; a prism sheet disposed on a surface of one side of the first diffusion sheet away from the light source layer; and a second diffusion sheet disposed on a surface of one side of the prism sheet away from the first diffusion sheet.
CN 110275238 discloses a backlight module comprising a reflective sheet 10; a light source layer 20 disposed on a surface of one side of the reflective sheet (fig. 3); a first diffusion sheet 30 disposed on a surface of one side of the light source layer 20 away from the reflective sheet (fig. 3); a prism sheet 40 disposed on a surface of one side of the first diffusion sheet 30 away from the light source layer (fig. 3); and a second diffusion sheet 50 disposed on a surface of one side of the prism sheet 40 away from the first diffusion sheet (fig. 3). 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the backlight module of CN 108828831  to further include a reflective sheet 10; a light source layer 20 disposed on a surface of one side of the reflective sheet (fig. 3); a first diffusion sheet 30 disposed on a surface of one side of the light source layer 20 away from the reflective sheet (fig. 3); a prism sheet 40 disposed on a surface of one side of the first diffusion sheet 30 away from the light source layer (fig. 3); and a second diffusion sheet 50 disposed on a surface of one side of the 
Regarding claim 6, when the backlight module is modified as claimed in claim 5, the optical film 20 of CN 108828831is disposed between the second diffusion sheet 50 and the polarizer 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875